Case 2:21-cv-00409-APG-NJK Document 1-2 Filed 03/11/21 Page 1 of 8

EXHIBIT B - Plaintifes Complaint
Case 2:21-cv-00409-APG-NJK Document 1-2 Filed 03/11/21 Page 2 of 8 Page 2 of §

 

CT Corporation Service of Process
Transmittal
02/18/2021
CT Log Number 539072500

TO: Sue Carlson
Target Corporation
1000 NICOLLET MALL
MINNEAPOLIS, MN 55403-2542

RE: Process Served in Nevada

FOR: Target Corporation (Domestic State: MN)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION: LUISA HOARD, etc., Pitf. vs. TARGET CORPORATION, etc, et al., Dfts.
DOCUMENT(S) SERVED: -
COURTIAGENCY: None Specified
Case # A21829372C
NATURE OF ACTION: Personal Injury - Slip/Trip and Fall - -

ON WHOM PROCESS WAS SERVED: C T Corporation System, Carson City, NV
DATE AND HOUR OF SERVICE: By Process Server on 02/18/2021 at 02:25
JURISDICTION SERVED : Nevada

APPEARANCE OR ANSWER DUE: -

ATTORNEY(S) / SENDER(S): None Specified

ACTION ITEMS: CT has retained the current log, Retain Date: 02/18/2021, Expected Purge Date:
02/23/2021
Image SOP

Email Notification, Non Employee Litigation Target gl.legal@target.com

REGISTERED AGENT ADDRESS: CT Corporation System
701 S. Carson Street
Sulte 200
Carson City, NV 897014

877-564-7529
MajorAccount Team2@walterskluwer.com

The information contained in this Transmittal ts provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the Induded documents. The recipient(s)
of this form 1s responsible for reviewing and Interpreting the Included documents and taking appropriate action, tncluding consulting with its legal and other
advisors as necessary. CT disclaims all lability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.

Page 1 of 1 / FA

2-22-2021 000398399G0001 6020210222013115

https://www.sedgwicksir.com/EditorHTML5/printModule.html 3/1/2021
Case 2:21-cv-00409-APG-NJK Document 1-2 Filed 03/11/21 Page 3 of 8

 

  
  
  
 

SUMM
ADAM J. BREEDEN, ESQ.
Nevada Bar No. 008768

Las Vegas, Nevada 89119
Telephone: (702) 819-7770
Facsimile: (702) 819-7771

Aitorneys for Plaintiff

LUISA HOARD, an individual,
Plaintiff,

oc 8 DV A HW Rw hom

bod
>

Vv

bh et
wv Nw oH

inclusive,

bat
ie

Defendants.

—
Un

Electronically issued
2/18/2021 1:40 PM

BREEDEN & ASSOCIATES, PLLC
376 E. Warm Springs Road, Suite 120

Adam@Breedenandassociates.com

EIGHTH JUDICIAL DISTRICT COURT

CLARK COUNTY, NEVADA
CASE NO.: A-21-829372-C

DEPT NO.: XXX1

TARGET CORPORATION, a foreign | SUMMONS - CLVEL
corporation; and DOES I through X, inclusive
and ROE CORPORATIONS I through X,

 

 

teh tae
eo Se NOH

TO THE DEFENDANT:

rR 8

Complaint.

» NM NO NM Ne ON ON
eo ew A UH Rh O&O

 

 

NOTICE! YOU HAVE BEEN SUED. THE COURT MAY DECIDE AGAINST YOU
WITHOUT YOUR BEING HEARD UNLESS YOU RESPOND WITHIN 21 DAYS, READ
THE INFORMATION BELOW.

TARGET CORPORATION

A civil Complaint has been filed by the Plaintiff{s) against you for the relief set forth in the

1. If you intend to defend this lawsuit; within 21 days after this Summons is served on you,
exclusive of the day of service, you must do the following:
(a) File with the Clerk of this Court, whose address is shown below, a formal written
response to the Complaint in accordance with the rules of the Court, with the

appropriate filing fee.
(b) Serve a copy of your response upon the attormey whose name and address is

Case Number: A-21-629372-6

2-22-2021 000398399G0001 6020210222013115

Page 3 of 8

 

 

 

https://www.sedgwicksir.com/EditorHTML5/printModule.html

3/1/2021
Case 2:21-cv-00409-APG-NJK Document 1-2 Filed 03/11/21 Page 4 of 8 Page 4 of 8

 

shown below.
2. Unless you respond, your default will be entered upon application of the Plaintiff{s) and ‘
failure to so respond will result in 2 judgment of default against you for the relief
demanded in the Complaint, which could result in the taking of money or property or
other relief requested in the Complaint.
3. Ifyou intend to seek the advice of un attomey in this matter, you should do so promplly
so that your response may be filed on time.
4. The State of Nevada, its political subdivisions, agencies, officers, employees, board

members, commission members and legislators each have 45 days after service of this

oe YH A hw wD mM

Summons within which to file an Answer or other responsive pleading to the Complaint.

 

11 || Issued at the request of:

 

 

 

 

 

 

 

 

121! BREEDEN & ASSOCIATES, PLLC CLERK OF THE COURT
13. . fn : ‘)
4 , a) | ri f Yoo 27/2021
‘ADAM J. BRVEDEN, ESO. Deputy Clerk’" Date
15 || Nevada Bar NS. 8768 Clark County Regionaj Justice Center
¢|| 376 E. Warm Springs Road, Suite 120 Bighth Judicial Dismrict Court
16, Las Vegas, Nevada Bol 19 200 Lewis Ave., Thitd Floar
one: ; Las Vi
17] Fax: (702) 819-7771 s Vegas, NV 89155
18 Adam@Breedenandassociates.com
| Attorneys for Plaintiff Demond Palmer
19
20
21
22 |
23
24
25 |
26 |
27
2|
| 2
2-22-2021 000398399G0001 6020210222013115

 

 

https://www.sedgwicksir.com/EditorHTML5/printModule.html 3/1/2021
Case 2:21-cv-00409-APG-NJK Document 1-2 Filed 03/11/21 Page 5 of 8 Page 5 of 8

 

 

 

 

 

Electronically Filed
2112/2021 10:44 AM
Stevan D. Grierson
‘CLERK OF THE oe uy
1|| COMP Minh P
ADAM J. BREEDEN, ESQ.
2 || Nevada Bar No. 008768
BREEDEN & ASSOCIATES, PLLC .
3/1376 E. Warm Springs Road, Suite 120 CASE NO: A-21-829372-2
Las Vegas, Nevada 89119 S D 3 9 t x
4 || Telephone: (702) 819-7770 epariment o}
Facsimile: (702) 819-777]
5 || Adam@Breedenandassociates.com
Attorneys for Plaintiff
6
EIGHTH JUDICIAL DISTRICT COURT
7
§ CLARK COUNTY, NEVADA
9 LUISA HOARD, an individual, CASE NO.:
Plaintiff, DEPT NO::
10
Vv.
i ‘
TARGET CORPORATION, a foreign COMPLAINT
12 corporation, and DOES I through X, inclusive
13 and ROE CORPORATIONS I through X,
inclusive,
14 Defendants.
15
16 a
17 Plaintiff, LUISA HOARD, by and through her attorney of record, Adam J. Breeden, Esq.,
18 || of the law firm of BREEDEN & ASSOCIATES, PLLC, hereby alleges the following for her
19 || Complaint:
20 PARTIES AND VENUE
21 1. Plaintiff, LUISA HOARD {hereinafter referred to as “Plaintiff? and/or
22 || “Mrs. Hoard”) is a resident of and citizen of the State of Nevada, County of Clark, and was at all
23 | times relevant to this Complaint,
24 2. Defendant, TARGET CORPORATION, a foreign corporation (hereinafter referred
25 || to as “Target”), is a company duly licensed to operate and conduct business in Clark County, Nevada
26 || with its Corporate Headquarters located in Minneapolis, Minnesota.
27 3. This Court has personal jurisdiction over the Defendant because the Complaint ariyes
28 || from an incident that occurred at one of Defendant’s stores in Clark County, Nevada where it
Cass Number: A-21-820372-C
2-22-2021 000398399G0001 6020210222013115

 

 

https://www.sedgwicksir.com/EditorHTML5/printModule.html 3/1/2021
Case 2:21-cv-00409-APG-NJK Document 1-2 Filed 03/11/21 Page 6 of 8 Page 6 of 8

 

reguiarly conducts business and has the minimum contacts required.

4. This Court has subject matter jurisdiction over this matter pursuant to Nev. Const.
Art. VI, § 6 and NRS § 4.370(1), as this Court has original jurisdiction in all cases not assigned to
the justices’ courts and the amount in controversy exceeds $15,000, exclusive of attorney’s fees,
interest, and costs.

5. All the facts and circumstances that give rise to this dispute and lawsuit occurred in
Clark County, Nevada, making venue in the Eighth Judicial District the appropriate venue.

6. The true names and capacities, whether individual, corporate, associate, or otherwise,
of Defendants DOES I through X, inclusive, and ROE CORPORATIONS I through X, inclusive,

are unknown to the Plaintiff, who therefore sues these defendants by such fictitious names. Plaintiff

2 2 NSO MH hm & Nom

-
o

is informed and believes and thereon alleges that each of the Defendants designated herein as a Does

Sak,
Nom

I through X, inclusive, and/or Roe Corporations T through X, inclusive, is responsible in some

 

a
iF y

manner for the events and happenings herein referred to and caused injury and damages proximately

thereby to Plaintiff as herein alleged, and Plaintiff will ask leave of this Court to amend this

beh wh
an mf

Complaint to insert the true names and capacities of Defendants DOES and/or ROB

CORPORATIONS when the same have been ascertained by Plaintiff, together with appropriate

fut
a SN

charging allegations, and adjoin such Defendants in this action.

7. DOES I through X include, but are not limited to, presently unknown employees of

bs
ob

Defendant, TARGET CORPORATION, who are responsible for floor maintenance.
8. ROE CORPORATIONS I through X include, but are not limited to, presently

nH kB he
= S&S ee

unknown. employers or principals of Defendant DOES I through X.
GENERAL ALLEGATIONS

9. On or about March 7, 2019, Mrs. Hoard was a patron at the Target store located at

4001 S. Maryland Parkway in Las Vegas, Nevada.
10. At the aforementioned time and date, Mrs. Hoard was shopping with her husband

ne
be

 

| a i J
na d&

and when she approached the register to check out, she slipped on a clear liquid believed to be water

me fh
a OO

on the floor causing her to violently fall to the ground.

11. At the time of the accident, no caution, wet floor or other signs were in use.

N
oo

 

2-22-2021 600398399G0001 6020210222013115

 

 

https://www.sedgwicksir.com/EditorHTML5/printModule.html 3/1/2021
Case 2:21-cv-00409-APG-NJK Document 1-2 Filed 03/11/21 Page 7 of 8 Page 7 of 8

 

12. Employees of Target failed ta properly keep the premises in a reasonably safe
condition for use causing Mrs. Hoard to slip and fall on the wet floor surface.

13. Employees of Target were on actual or constructive notice of the forcign substance
on the floor.

14, Employees of Target failed to properly display warning of the wet floor to the store’s
patrons.

15. On information and belief, Defendant, TARGET CORPORATION, woas and is the
employer of DOES I through X and is responsible for the acts of its employees based on that agency

~~ O82 4 A A Rh BW NM

relationship and respondeat superior.

10 16. Due to the slip and fall, Mrs. Hoard suffered serious injury to her right knee,

 

11 || including a broken patella requiring surgical repair, which has caused her severe pain and suffering,
12 || and she has incurred or will incur medical expenses exceeding $85,000 and other damages related

13 || to said injuries.

14 FIRST CAUSE OF ACTION
(Negligence - Against All Defendants)
15
16 17. Plaintiff re-states and incorporates all prior allegations set forth in this Complaint as

17 || if fully restated herein.

18 18. At the time stated herein, Target had a common law and non-delegable duty to keep
19 || its premises in a reasonably safe condition for use.

20 19. Target breached said duty by allowing a dangerous condition to exist, i.c. a foreign
21 || substance on the floor for which Target had actual or constructive knowledge.

22 20. At the time stated herein, Defendants DOES I-X, had a duly to exercise reasouable
23 | care of the kind exercised by an ordinary, prudent person under the circumstances to assure that
24 |i his/her work did not endanger or harm others.

25 21. DOES I—X breached said duties by failing to properly maintain the premises and
26 }j remedy hazardous conditions prior to allowing patrons to enter the premises.

27 22. The Defendants’ breach of their duty was the proximate cause of the incident and the

28 }| injuries sustained by Mrs. Hoard.

 

2-22-2021 600398399G0001 6020210222013115

 

 

https://www.sedgwicksir.com/EditorHTML5/printModule.html 3/1/2021
Case 2:21-cv-00409-APG-NJK Document 1-2 Filed 03/11/21 Page 8 of 8 Page 8 of 8

 

 
   
       

23. ‘Target is responsible for the acts of its agerts, DOES I-X.
24. Further, Target's failure to properly manage, train, and supervise its agents was the
proximate cause of the incident and the injuries sustained by Mrs. Hoard.

25. The incicent caused Mrs, Hoard suffered serious injury to her right knee, including
a broken patella requiring surgical repair, which has caused her severe pain and suffering, and she
has incurred or will incur medical expenses exceeding $85,000 and other damages related to suid
injuries. The total amount of Plaintiff's damages is uncertain at this time and will be proven at trial,
but exceeds $15,000.00.

26. As a result of said incident, Mrs. Hoard has or will incur attorney’s fees, costs and

~e S® NV ABA wh m& |B HB EM .

i
So

other expenses in prosecuting these claims and seeks to recover said damages by way of this action

et
je

along with all pre-judgment or post-judgment interest allowed by law.

ww
bo

 

WHEREFORE, Plaintiff prays for judgment against the Defendants and each of them |

hank
a

{|jointly and severally as follows:

nd
a

1) Compensatory damages in an amount to be proven at trial but exceeding $15,000.00;

bo
wm

2) Attomey’s fees, expenses and costs of suit;

rah
nN

3) All pre-judgment and post-judgment interest awardable by law;

ea
~

4) Such further relief as the Court may deem just and proper.
DATED this 12" day of February, 2021.

S &

          

 

SBGIATES; PLLC

2 A iB
Nevada Bar Ne¥.008768

22 376 E. Wann Springs Road, Suite 120
Las Vegas, Nevada 89119

23 Telephone: (702) 819-7770
Facsimile; (702) $19-7771

24 Adam@Breedenandassociates.com
Attorneys for Plaintiff

25

26

27

28

{ 4
2-22-2021 000398399G0001 6020210222013115

 

 

https://www.sedgwicksir.com/EditorHTML5/printModule.html 3/1/2021
